Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 19, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  162137(3)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  EARL F. TRUSS, JR.,                                                                                   Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
            Plaintiff,                                                                                  Megan K. Cavanagh,
  v                                                                   SC: 162137                                         Justices

                                                                      AGC: 20-0233

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
         Plaintiff is not required to pay an initial partial fee. However, for the appeal to
  continue, within 21 days of the date of this order, plaintiff shall submit a copy of this order
  and refile the copy of the pleadings returned with this order as acknowledgement of his
  responsibility to pay the $375.00 fee under MCL 600.244(1)(b) and the $25.00 fee under
  MCL 600.1986(1)(a). Failure to do so shall result in the appeal being administratively
  dismissed.
         If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in an amount of 50 percent of the deposits
  made to plaintiff’s account until the payments equal the balance due of $400.00. That
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 19, 2020

                                                                                Clerk